      Case 4:18-cv-03897 Document 15 Filed on 07/24/19 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 ROBERT VELASQUEZ                               §
                                                §
 Plaintiff,                                     §
                                                §
 v.                                             §    CASE NO. 4:18-cv-03897
                                                §
 WRIGHT NATIONAL FLOOD                          §
 INSURANCE COMPANY,                             §
                                                §
 Defendant.                                     §
                                                §
                                                §

                CONSENT MOTION TO MODIFY SCHEDULING ORDER

       Plaintiff Robert Velasquez, by counsel, with the consent of Defendant Wright National

Flood Insurance Company (“Wright” or “Defendant”), by counsel, for its Consent Motion to

modify and extend the expert disclosure deadlines prescribed by the Court’s Scheduling Order

(Doc. 14), respectfully submits as follows:

       1.      Subject to the Court’s approval, the parties have conferred and agree that the expert

designation / disclosure deadlines prescribed by paragraphs 2a and 2b of the Scheduling Order

should be extended by fourteen days for each party – to wit, designation of experts by the Plaintiff

(including disclosure of expert reports) must take place by August 14, 2019, and designation of

experts by the Defendant (including disclosure of expert reports) must take place by September

13, 2019.

       2.      Plaintiff, Robert Velasquez, with the consent of Defendant, Wright National Flood

Insurance Company, asks this Honorable Court to grant its Consent Motion and modify paragraphs

2a and 2b of the Scheduling Order to provide that designation of experts by the Plaintiff (including

disclosure of expert reports) must take place by August 14, 2019, and designation of experts by
     Case 4:18-cv-03897 Document 15 Filed on 07/24/19 in TXSD Page 2 of 3



the Defendant (including disclosure of expert reports) must take place by September 13, 2019. A

proposed Agreed Order is filed herewith.

Dated: July 19, 2019

                                            Respectfully submitted,

                                            /s/ Shane McClelland
                                            Shane McClelland
                                            TX Bar No.: 24046383
                                            SDTX Bar No.: 642324
                                            LAW OFFICE OF SHANE MCCLELLAND
                                            24275 Katy Freeway, Suite 400
                                            Katy, Texas 77494
                                            Telephone: (713) 987-7107
                                            Facsimile: (832) 827-4207
                                            E-mail: shane@hmtrial.com
                                            Counsel for Plaintiff



                            CERTIFICATE OF CONFERENCE

       I hereby certify that on July 19, 2019, counsel for Plaintiff conferred with counsel for

Defendant Wright National Flood Insurance Company regarding the substance of the relief

requested, and Defendant agrees. This motion is agreed.

                                            /s/ Shane McClelland
                                            Shane McClelland




                                               2
     Case 4:18-cv-03897 Document 15 Filed on 07/24/19 in TXSD Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 19, 2019, a true copy of the foregoing CONSENT MOTION

TO MODIFY SCHEDULING ORDER has been served upon all counsel of record

contemporaneously with or before the filing of this pleading, in a manner authorized by Federal

Rule of Civil Procedure 5(b)(1), using this Court’s CM/ECF system.


Alexander S. de Witt
Virginia State Bar No. 42708
Federal Bar No. 3087027
FREEBORN & PETERS LLP
411 East Franklin Street, Suite 200
Richmond, VA 23219
Telephone: (804) 644-1300
Facsimile: (804) 644-1354
E-mail: adewitt@freeborn.com

Bradley K. Jones
Texas State Bar No. 24060041
Federal Bar No. 931122
BAKER & HOSTETLER, LLP
811 Main Street, Suite 1100
Houston, Texas 77002
Telephone: (713) 751-1600
Facsimile: (713) 751-1717
E-mail: bkjones@bakerlaw.com


                                           /s/ Shane McClelland
                                           Shane McClelland




                                              3
